     Case 3:19-cv-02243-S Document 10 Filed 05/28/19            Page 1 of 10 PageID 23



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF OKLAHOMA

JAMES HELENBERGER, Individually and                )
On Behalf of Others Similarly Situated,            )
                                                   )
                      Plaintiffs,                  ) Case No. 4:19-cv-00193-TCK-JFJ
v.                                                 )
                                                   )
LATSHAW DRILLING COMPANY, LLC,                     )
                                                   )
                      Defendant.                   )

                DEFENDANT LATSHAW DRILLING COMPANY, LLC’S
                 ANSWER TO PLAINTIFFS’ ORIGINAL COMPLAINT

          COMES NOW the Defendant, LATSHAW DRILLING COMPANY, LLC, ("Latshaw")

and for its Answer to Plaintiffs’ Original Complaint [Doc. 2], denies each and every allegation

contained therein excluding only those specifically admitted below. Further answering, Latshaw

states:

                                             SUMMARY

          1.   As to Paragraph 1, Latshaw admits it pays Electricians a salary. Defendant

Latshaw denies the remainder of Paragraph 1 of Plaintiff’ Original Complaint.

                                    JURISDICTION AND VENUE

          2.   Latshaw admits this Court has federal question jurisdiction under 28 U.S.C. §

1331 and 29 U.S.C. § 216(b). If New Mexico law applies, which the Defendant affirmatively

denies, then the Court has supplemental jurisdiction over the related New Mexico claims under

28 U.S.C. § 1367.

          3.   Latshaw admits the venue is proper in this district because Latshaw is

headquartered in Tulsa, Oklahoma.
   Case 3:19-cv-02243-S Document 10 Filed 05/28/19                    Page 2 of 10 PageID 24




                                           THE PARTIES

        4.      As to Paragraph 4 of Plaintiffs’ Original Complaint, Latshaw admits Plaintiff

Helenberger was employed by Latshaw under the FLSA. As to the consent, the document

speaks for itself. Defendant Latshaw denies the remainder of Paragraph 4 of Plaintiffs’ Original

Complaint.

        5.      As to Paragraph 5 of Plaintiffs’ Original Complaint, Latshaw admits it is a

drilling company based in Tulsa and employed Plaintiff Helenberger.

        6.      As to Paragraph 6 of Plaintiffs’ Original Complaint, Latshaw is without sufficient

information to admit or deny same, so it is deemed denied. Latshaw denies this matter should

proceed as a class action.

                                            THE FACTS

        7.      As to Paragraph 7 of Plaintiffs’ Original Complaint, Latshaw admits that Plaintiff

Helenberger originally filed his claim on July 19, 2016 by joining the collective action Sanders

v. Latshaw Co., LLC, No. 3:16-cv-1093, at ECF No. 23 (N.D.Tex.) (“Sanders”).

        8.      As to Paragraph 8 of Plaintiffs’ Original Complaint, Latshaw admits that on

March 14, 2019, the Sanders court decertified the collective action and dismissed Helenberger.

        9.      As to Paragraph 9 of Plaintiffs’ Original Complaint, Latshaw admits the Sanders

court also tolled the statute of limitations to allow Plaintiff Helenberger to refile.

        10.     As to Paragraph 10 of Plaintiffs’ Original Complaint, Latshaw admits Latshaw’s

gross annual revenues have exceeded the FLSA’s $500,000 threshold for enterprise coverage in

each of the last six years.




                                                   2
   Case 3:19-cv-02243-S Document 10 Filed 05/28/19               Page 3 of 10 PageID 25



       11.      As to Paragraph 11 of Plaintiffs’ Original Complaint, Latshaw admits Latshaw’s

employees routinely used goods that moved in interstate commerce or were produced for

interstate commerce.

       12.      As to Paragraph 12 of Plaintiffs’ Original Complaint, Latshaw admits that

because Latshaw’s gross annual revenues exceeded $500,000 and because its employees used,

handled, sold or worked on goods or materials that were produced for or traveled in interstate

commerce, Latshaw is an enterprise engaged in interstate commerce. Accordingly, Latshaw is

subject to the FLSA.

       13.      As to Paragraph 13 of Plaintiffs’ Original Complaint, Latshaw admits it employed

Plaintiff Helenberger. Plaintiff Helenberger was responsible for the preventative maintenance of

the rig and electrical equipment.

       14.      As to Paragraph 14 of Plaintiffs’ Original Complaint, Latshaw admits Plaintiff

Helenberger alleges he regularly worked more than 40 hours in a work week. He typically

worked a rotating schedule of 10 days on and 5 days off. Defendant denies the remainder of

Paragraph 14.

       15.      As to Paragraph 15 of Plaintiffs’ Original Complaint, Latshaw admits it paid

Plaintiff Helenberger a salary because he was exempt under the FLSA.

       16.      As to Paragraph 16 of Plaintiffs’ Original Complaint, Latshaw admits it paid

Plaintiff Helenberger a set amount each pay period.

       17.      As to Paragraph 17 of Plaintiffs’ Original Complaint, Latshaw denies Plaintiff

Helenberger was entitled to one-and-one-half times his regular rates of pay for hours worked in

excess of forty hours in a week.




                                                3
   Case 3:19-cv-02243-S Document 10 Filed 05/28/19                 Page 4 of 10 PageID 26



        18.     As to Paragraph 18 of Plaintiffs’ Original Complaint, Latshaw admits Plaintiff

Helenberger alleges he worked more than forty hours per week.

        19.     As to Paragraph 19 of Plaintiffs’ Original Complaint, Latshaw denies that

Plaintiff Helenberger was entitled to overtime pay under the FLSA and the NMMWA.

        20.     As to Paragraph 20 of Plaintiffs’ Original Complaint, Latshaw denies it is a repeat

FLSA violator.

        21.     As to Paragraph 21 of Plaintiffs’ Original Complaint, Latshaw states the Order in

Meadows, et al. v. Latshaw Drilling Co., LLC, Case No.: 3:15-cv-01173-N, at ECF No. 222

(N.D. Tex.) (“Meadows”) speaks for itself. Latshaw denies the remainder of Paragraph 21.

        22.     Defendant denies Paragraph 22 of Plaintiffs’ Original Complaint. Further, this

Paragraph asks for a legal conclusion to which Defendant is not required to respond.

        23.     As to Paragraph 23 of Plaintiffs’ Original Complaint, Latshaw denies it received

many complaints from its electricians, top drive technicians, and mechanics about non-payment

of overtime.

                           COLLECTIVE ACTION ALLEGATIONS

        24.     As to Paragraph 24 of Plaintiffs’ Original Complaint, Latshaw admits it employs

other electricians.

        25.     As to Paragraph 25 of Plaintiffs’ Original Complaint, Latshaw admits that it

employs other people in jobs similar to those performed by Helenberger.

        26.     As to Paragraph 26 of Plaintiffs’ Original Complaint, Latshaw admits that other

maintenance employees worked 10 days on and 5 days off.

        27.     As to Paragraph 27 of Plaintiffs’ Original Complaint, Latshaw states that it pays

its electricians on a “salary” basis.



                                                 4
   Case 3:19-cv-02243-S Document 10 Filed 05/28/19                Page 5 of 10 PageID 27



       28.     As to Paragraph 28 of Plaintiffs’ Original Complaint, Latshaw denies that these

employees are similarly situated to Helenberger such that a collective action should be certified.

Latshaw denies the remainder of Paragraph 28.

                 FIRST CAUSE OF ACTION - VIOLATION OF THE FLSA

       29.     As to Paragraph 29 of Plaintiffs’ Original Complaint, Latshaw adopts its answers

to Paragraphs 1-28 above.

       30.     As to Paragraph 30 of Plaintiffs’ Original Complaint, Latshaw denies it violated

the overtime provisions of the FLSA. Latshaw denies Plaintiff Helenberger and those he alleges

are similarly situated to him are entitled to overtime pay.

       31.     Latshaw denies Paragraph 31 of Plaintiffs’ Original Complaint.

       32.     Latshaw denies Paragraph 32 of Plaintiffs’ Original Complaint.

       33.     As to Paragraph 33 of Plaintiffs’ Original Complaint, Latshaw denies it owes

Plaintiff Helenberger and the alleged FLSA Class Members an amount equal to all unpaid

overtime wages, as well as liquidated damages.

       34.     As to Paragraph 34 of Plaintiffs’ Original Complaint, Latshaw denies Plaintiff

Helenberger and the alleged FLSA Class Members are entitled to recover any attorney’s fees and

costs incurred in this action.

             SECOND CAUSE OF ACTION - VIOLATIONS OF THE NMMWA

       35. As to Paragraph 35 of Plaintiffs’ Original Complaint, Latshaw denies the conduct

alleged in this Complaint violates the NMMWA. Latshaw further denies that New Mexico law

governs this case in any way.

       36.     As to Paragraph 36 of Plaintiffs’ Original Complaint, Latshaw denies Latshaw

was and is Plaintiff’s “employer" under the NMMWA.



                                                  5
   Case 3:19-cv-02243-S Document 10 Filed 05/28/19                Page 6 of 10 PageID 28



       37.     As to Paragraph 37 of Plaintiffs’ Original Complaint, Latshaw states this Plaintiff

asks for a legal conclusion for which no response is necessary.

       38.     As to Paragraph 38 of Plaintiffs’ Original Complaint, Latshaw denies that

Plaintiff Helenberger was a non-exempt employee entitled to be paid overtime.

       39.     Latshaw denies Paragraph 39 of Plaintiffs’ Original Complaint.

       40.     As to Paragraph 40 of Plaintiffs’ Original Complaint, Latshaw denies that it

violated the NMMWA.

       41.     As to Paragraph 41 of Plaintiffs’ Original Complaint, Latshaw denies Paragraph

41 and demands strict proof therein.

       42.     As to Paragraph 42 of Plaintiffs’ Original Complaint, Latshaw denies Paragraph

42 and demands strict proof therein.

       43.     As to Paragraph 43 of Plaintiffs’ Original Complaint, Latshaw denies Paragraph

43 and demands strict proof therein.

                                           PRAYER

       1.      Defendant Latshaw denies Plaintiff Helenberger and the alleged FLSA Class

Members are entitled to an Order allowing this action to proceed as a collective action under the

FLSA and further denies a notice to the alleged FLSA Class Members should be sent;

       2.      Defendant Latshaw denies Plaintiff Helenberger and the FLSA alleged Class

Members should be awarded judgment of any kind against Latshaw;

       3.      Defendant Latshaw denies Plaintiff Helenberger is entitled to a judgment of any

kind under the New Mexico law;

       4.      Defendant Latshaw denies Plaintiff Helenberger an award of pre- and post-

judgment interest; and;



                                                6
   Case 3:19-cv-02243-S Document 10 Filed 05/28/19                   Page 7 of 10 PageID 29



       5.      Defendant Latshaw denies all such and other and further relief that Helenberger

and the FLSA alleged Class Members are justly entitled.

       Defendant is not required to respond to Plaintiffs’ Prayer. However, to the extent the

Prayer asserts allegations, Defendant denies every allegation contained therein. Defendant

further denies that Plaintiffs are entitled to any of the relief listed therein. Defendant denies each

and every allegation not specifically admitted above.

                DEFENDANT'S AFFIRMATIVE AND OTHER DEFENSES

                                                  I.

       Defendant alternatively pleads that Plaintiff has failed to state, in whole or in part, a

claim upon which relief may be granted.

                                                 II.

       Defendant alternatively pleads that Plaintiff’s claims and those of his alleged class

members are barred, in whole or in part, by the applicable statutes of limitation, or in the

alternative, that the FLSA alleged Class Members’ claims have not yet accrued.

                                                 III.

       Defendant again asserts that it did not violate the FLSA as Plaintiff Helenberger and the

FLSA alleged Class Members were exempt from overtime under the FLSA. However, should a

court find any acts or omissions violated the FLSA, they were done in good faith and Defendant

had reasonable grounds for believing that the act or omission were not a violation of the FLSA.

Accordingly, if Defendant is found to have violated the FLSA (which it denies), the Court should

reduce the amount of any otherwise applicable liability pursuant to the FLSA.




                                                  7
   Case 3:19-cv-02243-S Document 10 Filed 05/28/19                Page 8 of 10 PageID 30



                                               IV.

       Defendant pleads that, if Defendant was subject to the NMWA and the NMMWA and

Defendant violated either, which it specifically denies, the act or omission that violated the

NMMWA was done in good faith and Defendant had reasonable grounds for believing that the

act or omission was not a violation. Accordingly, if Defendant is found to have been subject to

and have violated any New Mexico laws, the Court should reduce the amount of any otherwise

applicable liability pursuant to the NMMWA.

                                               V.

       Defendant reserves the right to file and serve additional defenses as appropriate. Latshaw

reserves the right to amend this Answer to assert defenses that may become known to it as this

case proceeds.

                                               VI.

       Some, if not all, of Plaintiff Helenberger and the FLSA alleged Class Members’ claims

are barred by the statutes of limitations.

                                              VII.

       Plaintiff Helenberger and the FLSA alleged Class Members’ claims may be barred by the

doctrines of estoppel, waiver, laches, and unclean hands.

                                              VIII.

       Plaintiff Helenberger and the FLSA alleged Class Members’ claims are barred, in whole

or in part, because Latshaw exercised reasonable care to prevent any unlawful conduct and acted

in good faith.

                                               IX.

       To the extent that any recovery on Plaintiffs’ Original Complaint may either be

completely or substantially barred due to after-acquired evidence, any recovery to which Plaintiff

                                                8
   Case 3:19-cv-02243-S Document 10 Filed 05/28/19                 Page 9 of 10 PageID 31



Helenberger and the FLSA alleged Class Members might otherwise be entitled must be

appropriately offset.

                                                  X.

       Latshaw affirmatively states that a collective action is not appropriate as Plaintiff and his

so-called collective action Class Members were not similarly situated.


                                                 XI.


       Defendant’s actions toward Plaintiff were at all times taken in good faith as Plaintiff

Helenberger and the FLSA alleged Class Members were exempt from overtime under the

exemptions outlined in the FLSA, including but not limited to the Highly Compensated

Employee (“HCE”) exemption, and Latshaw was in compliance with state and federal law.

                                                 XII.

       Punitive damages are not available against Defendant Latshaw.

                                                 XIII.

       Plaintiff Helenberger and the FLSA Class Members’ claims are barred under New

Mexico law. The employer-employee relationship between Plaintiff Helenberger and the FLSA

alleged Class Members and Defendant did not subject them to New Mexico law. Further, should

the New Mexico law be found to apply, Plaintiff and the alleged Class Members failed to timely

make demand and/or notify Defendant as to a wage dispute as required by the law.

       WHEREFORE, Latshaw requests that Plaintiff take nothing by virtue of Plaintiff

Helenberger and the FLSA alleged Class Members’ Original Complaint, that Latshaw be

dismissed from the proceedings, and that Latshaw be awarded its costs and attorneys’ fees and

for such other relief as the Court deems just.



                                                  9
  Case 3:19-cv-02243-S Document 10 Filed 05/28/19                Page 10 of 10 PageID 32



                                             JURY TRIAL DEMANDED

                                             Respectfully submitted,

                                             s/Madalene A.B. Witterholt
                                             Madalene A. B. Witterholt, OBA # 10528
                                             CROWE & DUNLEVY, P.C.
                                             321 S. Boston Ave., Suite 500
                                             Tulsa, Oklahoma 74103
                                             Telephone: 918-592-9800
                                             Facsimile: 918-599-6325
                                             Email: m.witterholt@crowedunlevy.com
                                             ATTORNEY FOR DEFENDANT,
                                             LATSHAW DRILLING COMPANY, LLC

                                CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of May, 2019, I electronically transmitted the above
and foregoing to the Court Clerk using the ECF System for filing and transmittal of a Notice of
Electronic Filing to the following ECF registrants:


Jonathan E. Shook
SHOOK & JOHNSON, PLLC
7420 S. Yale Avenue
Tulsa, OK 74136
jshook@shookjohnson.com


Richard J. (Rex) Burch
David I. Moulton
BRUCKNER BURCH PLLC
8 Greenway Plaza, Suite 1500
Houston, Texas 77046
Telephone: (713) 877-8788
Telecopier: (713) 877-8065
rburch@brucknerburch.com
dmoulton@brucknerburch.com
ATTORNEYS FOR PLAINTIFF

                                                                   s/Madalene A.B. Witterholt
                                                                   Madalene A.B. Witterholt

3450969.1




                                               10
